DETAILED ACTION
Note from 3:
Applicant has amended claim 1 to recite “wherein one of the at least two dressings comprises a port extending through the thickness of the dressing to provide access to the treatment area”. This changes the scope of the claim. Thus, further search and consideration would be required.
Note from 12: 
Applicant has amended claim 1 to recite “wherein one of the at least two dressings comprises a port extending through the thickness of the dressing to provide access to the treatment area”. This changes the scope of the claim. Thus, further search and consideration would be required. 
Regarding applicant’s arguments that the bandage of Schonenberger teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, applicant directs remarks to an embodiment described in the Schonenberger reference that is not relied upon for the rejection. Examiner relies on the disclosed embodiment of the bandage as described in figure 7 which 
Regarding applicant’s arguments that the application of the interlocking features of the bandage of check teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, applicant directs remarks to features not relied upon for the rejection. Examiner relies on the front portion 312 and rear portion 314 that are configured to be an interlocking mechanism with another bandage to specifically apply to the limitation that pertains to a sequential, interlocking applications of at least two dressings with interlocking complementary ends. This additional feature makes the dressing system modular with the ability to contour to different wound sites and shapes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792